     Case 2:19-cv-04885-JJT-ESW Document 82 Filed 05/15/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Fredy J Hernandez,                                No. CV-19-04885-PHX-JJT (ESW)
10                  Plaintiff,                          ORDER
11    v.
12    Charles L Ryan, et al.,
13                  Defendants.
14
15          Pending before the Court is Plaintiff’s “Reconsideration of Plaintiff’s Motion of
16   Expert Witness Appointment Pursuant to Rule 706(a) Fed. R. Evid—Plaintiff Requested
17   Early—” (Doc. 81).
18          Motions for reconsideration should be granted only in rare circumstances. See
19   Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003). “Reconsideration is appropriate if
20   the district court (1) is presented with newly discovered evidence, (2) committed clear error
21   or the initial decision was manifestly unjust, or (3) if there is an intervening change in
22   controlling law.” School Dist. No. 1J, Multonomah County, 5 F.3d at 1263; see also LRCiv
23   7.2(g)(1) (“The Court will ordinarily deny a motion for reconsideration of an Order absent
24   a showing of manifest error or a showing of new facts or legal authority that could not have
25   been brought to its attention earlier with reasonable diligence.”). Such motions should not
26   be used for the purpose of asking a court “to rethink what the court had already thought
27   through – rightly or wrongly.” Defenders of Wildlife v. Browner, 909 F.Supp 1342, 1351
28   (D. Ariz. 1995) (internal quotation marks and citation omitted).
     Case 2:19-cv-04885-JJT-ESW Document 82 Filed 05/15/20 Page 2 of 2



 1         Plaintiff’s Motion (Doc. 81) does not present any basis that warrants reconsideration
 2   of the Court’s Order (Doc. 75) and will be denied.
 3         IT IS ORDERED denying Plaintiff’s “Reconsideration of Plaintiff’s Motion of
 4   Expert Witness Appointment Pursuant to Rule 706(a) Fed. R. Evid—Plaintiff Requested
 5   Early—” (Doc. 81).
 6         Dated this 15th day of May, 2020.
 7
 8
 9                                                    Honorable Eileen S. Willett
10                                                    United States Magistrate Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
